Citation Nr: 0802315	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-25 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for depression, to 
include as secondary to service-connected low back strain.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973, and thereafter served in the Reserves.  He had a period 
of verified active duty for training from June 11-25, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that two claims other than the claims 
presently on appeal were decided in the March 2005 rating 
decision.  A claim for service connection for pain and 
numbness in both legs was denied, and a claim asserting 
dependent permanent incapacity for self support was denied.  
The veteran has not appealed these denials in his notice of 
disagreement or his formal appeal.  Therefore, the denials 
are not before the Board for this appeal.

The veteran requested hearings before the RO decision review 
officer and before the Board.  In October 2005, however, the 
veteran canceled all of his requests for hearings, stated 
that he had no further evidence to submit, and requested that 
his appeal be forwarded to the Board for a decision.

For the reasons stated herein, this case is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to adjudication of the veteran's claims on appeal.

In August 2007, while his appeal was pending, the veteran 
submitted a written statement in which he said he was being 
treated at a VA medical center.  The veteran requested that 
his current treatment records be added to his claims file in 
support of his claims.

The most recent medical records in the veteran's claims file 
concerning his claims on appeal are dated in 2004 and 2005.  
More recent medical records are needed to determine whether 
the currently assigned disability rating for the veteran's 
service-connected back disorder is appropriate.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007) (reasonable 
possibility exists that additional existing medical records 
would aid in substantiating the veteran's claims); 38 C.F.R. 
§ 3.159 (2007).  In addition, a medical opinion is needed 
concerning the veteran's claim for service connection for 
depression secondary to service-connected low back strain.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (Board 
may supplement the record by seeking a medical opinion when 
the medical evidence of record is insufficient to support 
findings by the Board).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the veteran's mental 
health treatment records and medical 
records of treatment related to the 
veteran's lower back covering the period 
from August 2004, to the present.

2.  After updated medical records are 
associated with the veteran's claims file, 
the veteran should be scheduled for a VA 
examination of his low back in order to 
determine the severity of his low back 
strain.  The veteran's claims file is to 
be made available to the examiner for 
review of pertinent documents therein.  
The examination report should note that 
the claims file was reviewed.  The 
examiner should report findings which 
address pertinent rating criteria.

3.  The veteran should also be scheduled 
for a VA mental disorders examination in 
order to determine the presence and, if 
present, the etiology of any disorder 
manifested by depression.  The veteran's 
claims file is to be made available to the 
examiner for review of all pertinent 
documents therein.  The examination report 
should note that the claims file was 
reviewed.

The requested medical opinion should 
specifically address the following 
evidence in the veteran's claims file in 
relation to the veteran's assertion that 
he has depression secondary to his low 
back pain.  (The onset of the low back 
pain was in June 1977 following a motor 
vehicle accident.)

	A.  May 1975 VA rating examination 
report that includes a diagnosis of 
psychoneurotic depressive reaction.

	B.  August 27, 1982, VA medical record 
in which the physician noted depression 
from a history of rejection.

	C.  October 26, 1982, VA psychiatric 
examination report including an opinion 
that the veteran's anxiety and depression 
were partly reactive to symptoms of back 
pain.

	D.  January 1998 VA mental disorders 
examination report including a finding of 
some depression.

The examiner should provide an opinion as 
to the probability that the veteran 
suffers from depression that is 
proximately due to, the result of, or 
increased in severity beyond the natural 
progression (aggravated) by his low back 
strain.  It would be helpful if the 
examiner would use the following language, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 50 
percent), "at least as likely as not 
likely" (meaning likelihood of at least 50 
percent), or "less likely than likely" or 
"unlikely" (meaning that there is a less 
than 50 percent likelihood).

The term "at least as likely as not 
likely" does not mean "within the realm 
of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiner 
should provide a complete rationale for 
any opinion provided and reconcile 
conflicting opinions in the record, to the 
extent possible.

4.  Next, review the veteran's claims file 
to ensure that all of the foregoing 
requested development has been completed.  
In particular, review the requested mental 
disorders examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand.  If it is not, implement 
corrective procedures.  Any compliance 
failure could result in a further remand.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (The Board errs as a matter of law 
when it fails to ensure compliance with 
remand orders.)

5.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the matters 
of an increased disability rating for 
service-connected low back strain, and 
service connection for depression, to 
include as secondary to service-connected 
low back strain.  If a full grant of 
available benefits for the claims is not 
awarded, an appropriate supplemental 
statement of the case should be provided 
to the veteran and his representative, and 
they should have an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that making the efforts directed in this remand, as 
well as any other development deemed necessary, is required 
for a comprehensive and correct adjudication of his claims.  
His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

